

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.4




BROWN SHOE COMPANY, INC.


INCENTIVE AND STOCK COMPENSATION PLAN OF 2002
(as Amended and Restated)


AMENDMENT
TO
PERFORMANCE UNIT AWARD AGREEMENT
FOR THE PERFORMANCE PERIOD OF


FEBRUARY 3, 2008 TO JANUARY 29, 2011
for






Name of Participant:


Target Number of Performance Shares:


Effective Date of Performance Unit Award Agreement:  March 5, 2008




THIS AMENDMENT is made by and between by Brown Shoe Company, Inc., a New York
corporation (the “Company”) and the above-named Participant, pursuant to the
provisions of the Incentive and Stock Compensation Plan of 2002 (as Amended and
Restated), and is made with respect to the Performance Unit Award Agreement
referenced above (the “Award Agreement”).   The purpose of this Amendment is to
amend the form of payment of the Performance Share award from payment in shares
of the Company’s stock to a payment in cash, with the cash payment to be the
fair market value of the shares that would have otherwise been issuable pursuant
to the Award Agreement.  This Amendment will have no effect on the Cash Award
that is also covered by the Award Agreement.


For good and valuable consideration exchanged between the parties in connection
with their ongoing relationship, the parties hereto agree to amend Award
Agreement as follows:


1. Section 6 shall be deleted and replaced with the following:


“6.           Form and Timing of Payment of the Award.  Payment of any earned
Performance Shares shall be made in cash based on the Fair Market Value of the
Performance Shares earned and approved for payment hereunder, with the Fair
Market Value to be determined as of the date the Compensation Committee of the
Company’s  Board of Directors approves payment of the Performance Share
award.   Payment of the earned Cash Award shall be made in cash.  Payment of the
earned Awards shall be made within sixty (60) calendar days following the close
of the Performance Period.”








2.           Section 5 shall be deleted and replaced with the following:


“5.           Dividends. No dividends shall accrue to the benefit of Participant
with respect to the Performance Shares.”
 
3.           Section 9 of the Award Agreement shall be amended to delete any
reference to payments of withholding taxes in shares of stock.  Accordingly, the
first sentence of Section 9 shall remain in effect and the second and third
sentences shall be deleted.

4.           In all other respects, the Award Agreement shall remain unchanged.


5.           All capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Award Agreement.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
effective as of date of Participant’s signature below, and if not dated, then
upon Company’s  receipt of this Amendment signed by the Participant.






            BROWN SHOE COMPANY, INC.






            BY:__________________________
                 Sarah Stephenson, Vice President-Total Rewards


            Dated:  February __, 2009




            Participant:


            ______________________________


            Dated: _________, 2009

 
 

--------------------------------------------------------------------------------

 
